     Case 8:20-cv-02581-CEH Document 16 Filed 07/30/21 Page 1 of 9 PageID 375




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

THOMAS ORTIZ,

        Appellant,

v.                                                              Case No: 8:20-cv-2581-CEH

FRANK R. KANE and HOWARD
AVENUE STATION, LLC,

        Appellees.
___________________________________/

                                          ORDER

        This matter comes before the Court upon Appellee Frank R. Kane's Motion to

Dismiss [Doc. 10], Appellant Thomas Ortiz’s Response [Doc. 14], and Frank R.

Kane’s Reply 15]. 1 In the motion to dismiss, Appellee argues that Appellant has failed

to comply with several rules of the Federal Rules of Bankruptcy Procedure, as well as

this Court’s orders, and this appeal should be dismissed. The Court, having considered

the motion and being fully advised in the premises, will grant Appellee Frank R.

Kane's Motion to Dismiss.

          I.   BACKGROUND




1
 The response was untimely, but in light of Mr. Ortiz’s representation that he did not receive
the motion by mail and did not receive it until just over two weeks later by email, the Court
will consider the arguments raised therein. The Court further notes that Frank R. Kane filed
a reply [Doc. 15] without first seeking leave to do so, as required by Middle District of Florida
Local Rule 3.01(d). As no objection was filed, the Court considered the reply in ruling on the
motion to dismiss.
     Case 8:20-cv-02581-CEH Document 16 Filed 07/30/21 Page 2 of 9 PageID 376




        This appeal was filed on October 26, 2020. [Doc. 1]. Appellant Thomas Ortiz

appeals the “Order Granting Motion for Clarification of the Order Denying Thomas

Ortiz's Motion for Rehearing or Modification of Order Granting Emergency Motion

to Abate Adequate Protection Payments to Frank R. Kane,” entered on February 26,

2020 at ECF 1080. Id. at p. 1. The notice of appeal indicates that the order is a final

order, which became final on September 2020, upon entry of the Order Granting in

Part and Denying in Part Motion for Clarification and/or Comfort Order. Id. at pp. 1-

2.

        Appellee Frank R. Kane has moved to dismiss this appeal. [Doc. 10]. He argues

that (i) the appeal is untimely as it was filed more than seven months late; (ii) that

Appellant has failed to comply with the Court’s orders including certifying whether

the action should be designated a similar or successive action; (iii) that Appellant has

failed to designate the record as required by Rule 8009(a) of the Federal Rules of

Bankruptcy Procedure; and (iv) that Appellant has failed to file his initial brief as

required by Rule 8018. Id. at pp. 1-5.

        Appellant Ortiz filed a response addressing each of the arguments presented.

[Doc. 14]. First, he contends that pursuant to Rule 8002(b), the time to appeal was

extended based on the filing of other motions—including a motion for consideration

of the order on appeal and a motion for clarification—and that the appeal is timely

because it was filed within fourteen days of an order on the last of his extension

motions. Id. at pp. 2-9. Next, he contends that dismissal for failure to comply with the

Court’s orders is not warranted because, among other things, Mr. Kane has not alleged
                                           2
  Case 8:20-cv-02581-CEH Document 16 Filed 07/30/21 Page 3 of 9 PageID 377




or cannot prove the required standard of “bad faith, negligence, or indifference”

required for doing so. Id. at pp. 10-12. Thirdly, he argues that his understanding is that

an appeal should not be dismissed for failing to designate the record on appeal and

that he has been working on consolidating the multiple appeals with the first-filed case

before Judge Jung, because it made sense to do so, then prepare a consolidated

appellate record. Id. at pp. 12-14. Lastly, he argues that the failure to file the initial

brief does not justify dismissal because he never received notice that the record had

been transmitted or was available electronically and also because he was taking the

necessary steps to have the appeals transferred to Judge Jung and consolidated. Id. at

pp. 14-15.

       In reply, Appellee argues that the proposition that the appeal deadline continues

to be extended with each motion is wrong. [Doc. 14 at pp. 2-6]. Appellee further

explained that subsequent orders not filed within fourteen days of the order on appeal

could not toll the deadline to appeal. Id. Appellee also argues that no consolidation of

the appeal has been sought by Appellant and that this reasoning does not excuse

Appellant’s refusal to designate the record, and that Appellant’s claim that he never

received notice of the transmission of the record shows negligence so as to support

dismissal based on the failure to timely file an initial brief. Id. at pp. 6-8.

       II.    LEGAL STANDARD

       Pursuant to 28 U.S.C. § 158(a), the United States District Court functions as an

appellate court in reviewing decisions of the United States Bankruptcy Court. See In re

Williams, 216 F.3d 1295, 1296 (11th Cir. 2000) (stating same). The district court’s
                                              3
  Case 8:20-cv-02581-CEH Document 16 Filed 07/30/21 Page 4 of 9 PageID 378




jurisdiction covers “final judgments, orders, and decrees . . . entered in cases and

proceedings referred to the bankruptcy judges.” Id. § 158(a)(1); Alderwoods Grp., Inc. v.

Garcia, 682 F.3d 958, 964 (11th Cir. 2012) (stating same). “A final decision is generally

one which ends the litigation on the merits and leaves nothing for the court to do but

execute the judgment.” In re Charter Co., 778 F.2d 617, 621 (11th Cir. 1985) (quotations

omitted). “[T]he separate dispute being assessed must have been finally resolved and

leave nothing more for the bankruptcy court to do.” Id. Additionally, “with leave of

the court,” an appeal may lie “from other interlocutory orders and decrees.” 28 U.S.C.

§ 158(a)(3).

      Assuming that jurisdiction exists, the Federal Rules of Bankruptcy Procedure

impose a number of obligations on a party seeking review of the decision of a

bankruptcy court. First, “a notice of appeal must be filed with the bankruptcy clerk

within 14 days after entry of the judgment, order, or decree being appealed” except as

provided by the Rules. Fed. R. Bankr. P. 8002. The appellant must then file with the

bankruptcy clerk and serve on the appellee a designation of the items to be included in

the record on appeal and a statement of the issues to be presented, within 14 days after

(i) the notice of appeal as of right becomes effective under Rule 8002 or (ii) an order

granting leave to appeal is entered. Fed. R. Bankr. P. 8009(a)(1). Next, “[t]he appellant

must serve and file a brief within 30 days after the docketing of notice that the record

has been transmitted or is available electronically.” Fed. R. Bankr. P. 8018(a)(1). The

Rules further provide that “[i]f an appellant fails to file a brief on time or within an



                                           4
  Case 8:20-cv-02581-CEH Document 16 Filed 07/30/21 Page 5 of 9 PageID 379




extended time authorized by the district court or BAP, an appellee may move to

dismiss the appeal.” Fed. R. Bankr. P. 8018(4).

      III.   DISCUSSION

                                        a. Jurisdiction

      “The federal district courts are courts of limited jurisdiction, ‘empowered to

hear only those cases ... which have been entrusted to them by a jurisdictional grant

authorized by Congress.’ ” Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1231 (11th

Cir. 2005) (quoting University of S. Ala. v. American Tobacco Co., 168 F.3d 405, 409 (11th

Cir.1999)). Pursuant to 28 U.S.C. § 158(a)(1) and (3) the district court’s jurisdiction

over cases and proceedings referred to the bankruptcy judges extends to “final

judgments, orders, and decrees” and the court has discretion in hearing appeals of

interlocutory orders. As such, the Court must preliminarily determine whether the

order on appeal confers jurisdiction.

      The order on appeal is an Order Granting Motion for Clarification of the Order

Denying Thomas Ortiz's Motion for Rehearing or Modification of Order Granting

Emergency Motion to Abate Adequate Protection Payments to Frank R. Kane.

Appellant Ortiz contends that this is a final order. The Court disagrees. The order on

appeal clarifies an order granting a motion to abate adequate payments, which is a

nonfinal order. See In In re Alchar Hardware, 730 F.2d 1386, 1388 (11th Cir. 1984)

(finding that the bankruptcy court's determination of whether one creditor is

adequately protected did not end the bankruptcy proceedings); In re Regency Woods

Apartments, Ltd., 686 F.2d 899, 903 (11th Cir. 1982) (dismissing appeal finding that
                                             5
    Case 8:20-cv-02581-CEH Document 16 Filed 07/30/21 Page 6 of 9 PageID 380




order requiring cash payments to provide adequate protection and other orders were

interlocutory). Again, a final decision generally ends the litigation on the merits and

leaves nothing for the court to do. In re Charter Co., 778 F.2d at 621. An order clarifying

a nonfinal order does not do so and therefore does not fit within the group of orders

from which appellate jurisdiction can flow. Additionally, Appellant has not sought

leave to appeal this order. Hence, the Court questions whether it has jurisdiction to

even consider the order on appeal. 2

                                  b. Timeliness of Appeal

       Assuming, arguendo, that the order is appealable, dismissal is required as it was

not appealed in a timely fashion. “The Supreme Court has emphasized that the timely

filing of a notice of appeal is mandatory and jurisdictional. If the notice is not timely

filed, the appellate court is without jurisdiction to hear the appeal.” In re Williams, 216

F.3d 1295, 1298 (11th Cir. 2000) (quoting Advanced Estimating System, Inc. v. Riney, 77

F.3d 1322, 1323 (11th Cir.1996)); In re Ocean Warrior, Inc., 835 F.3d 1310, 1318 (11th

Cir. 2016) (stating same). “[A] notice of appeal must be filed with the bankruptcy clerk

within 14 days after entry of the judgment, order, or decree being appealed.” Fed. R.

Bankr. P. 8002(a). The bankruptcy court may extend the time to file a notice of appeal

upon a party’s motion that is filed: (a) within the time prescribed by this rule; or (b)

within 21 days after that time, if the party shows excusable neglect. Fed. R. Bankr. P.

8002(d)(1).


2
 Because dismissal is warranted on another jurisdictional ground, the Court need not decide
this jurisdictional issue.
                                            6
  Case 8:20-cv-02581-CEH Document 16 Filed 07/30/21 Page 7 of 9 PageID 381




       Appellee argues that the appeal is untimely as it was filed more than seven

months late. [Doc. 10 at pp. 1-2]. The order on appeal was docketed February 27,

2020. [Doc. 1 at p. 5]. Appellant contends that the time to appeal was tolled, first by a

motion for reconsideration filed on March 2, 2020; then by a motion to modify access

procedures filed on April 24, 2020; and then by a motion for clarification and/or

comfort order filed on May 27, 2020. [Doc. 14 at pp. 7-9]. He further argues that the

appeal was filed within fourteen days of the order granting in part and denying in part

his motion for clarification and/or comfort order, which was the last of the tolling

motions. Id. at p. 9.

       Appellant cites to Rule 8002(b)(1) in arguing that the time to appeal was tolled

until September 18, 2020, when the Court ruled on the last of his tolling motions. [Doc.

14 at p. 9]. That rule provides:

              (b) Effect of a motion on the time to appeal
                 (1) In general

                 If a party files in the bankruptcy court any of the
                  following motions and does so within the time allowed
                  by these rules, the time to file an appeal runs for all
                  parties from the entry of the order disposing of the last
                  such remaining motion:

                 (A) to amend or make additional findings under Rule
                     7052, whether or not granting the motion would
                     alter the judgment;
                 (B) to alter or amend the judgment under Rule 9023;
                 (C) for a new trial under Rule 9023; or
                 (D) for relief under Rule 9024 if the motion is filed
                     within 14 days after the judgment is entered.




                                           7
    Case 8:20-cv-02581-CEH Document 16 Filed 07/30/21 Page 8 of 9 PageID 382




Fed. R. Bankr. P. 8002(b)(1). A motion filed pursuant to either Rule 7052 or 9023

“shall be filed” no later than 14 days after entry of judgment. 3 Fed. R. Bankr. P. 7052,

9023.

        Importantly, “tolling is contingent on a timely motion.” In re Alabama Protein

Recycling, L.L.C., 210 F. App'x 876, 877 n.1 (11th Cir. 2006) (addressing Rule 8015 of

the Federal Rules of Bankruptcy Procedures); Green v. Drug Enf't Admin., 606 F.3d

1296, 1300 (11th Cir. 2010) (generally stating that untimely motions will not toll the

time for filing an appeal). Both Rule 7052 and 9023 count the time to appeal from

entry of a judgment. Even ignoring the fact that the order on appeal is not in the nature

of a judgment, only one of the purported tolling motions was timely filed, the motion

for reconsideration. Neither the motion to modify access procedures nor the motion

for clarification was filed within fourteen days of the order on appeal as required by

Rules 7052 and 9023, to the extent either rule applies. Appellant was required to file

an appeal within fourteen days of the order disposing of the motion for

reconsideration. The bankruptcy court entered its order on that motion on May 28,

2020 (docketed on May 29, 2020). The notice of appeal filed in October 2020, was

more than four months outside the fourteen-day window. The appeal of the Order



3
  Rule 9024, titled “Relief From Judgment or Order” states among other things, that “a
motion to reopen a case under the Code or for the reconsideration of an order allowing or
disallowing a claim against the estate entered without a contest is not subject to the one-year
limitation prescribed in Rule 60(c) [of the Rules of Civil Procedure].” Fed. R. Bankr. P. 9024.
Mr. Ortiz does not contend that he filed a tolling motion under this rule and the Court does
not find otherwise.


                                              8
  Case 8:20-cv-02581-CEH Document 16 Filed 07/30/21 Page 9 of 9 PageID 383




Granting Motion for Clarification of the Order Denying Thomas Ortiz's Motion for

Rehearing or Modification of Order Granting Emergency Motion to Abate Adequate

Protection Payments to Frank R. Kane was not timely and the Court is therefore

without jurisdiction to hear this appeal.

      Accordingly, it is hereby ORDERED:

          1. Appellee Frank R. Kane's Motion to Dismiss [Doc. 10] is granted. This

             appeal is dismissed for lack of jurisdiction.

          2. The Clerk is directed to terminate all pending motions and to close this

             case.

      DONE AND ORDERED in Tampa, Florida on July 30, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                            9
